

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of January 25, 2008, by and between G8WAVE HOLDINGS, INC., a Delaware
corporation (the “Company”), and HABIB KHOURY (“Executive”), with respect to
that certain Employment Agreement between G8Wave, Inc., a Delaware corporation,
and Executive, dated as of April 2, 2007, which sets forth the terms of
Executive’s employment with the Company (the “Agreement”). The Agreement was
assumed by the Company pursuant to that certain Agreement and Plan of Merger,
dated as of August 13, 2007, among International Food and Wine Consultants,
Inc., a Delaware corporation (the Company’s predecessor), G8Wave, Inc., and
G8Wave Acquisition Corp., a Delaware corporation. Terms capitalized and not
otherwise defined in this Amendment shall have the meanings assigned to such
terms in the Agreement.
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
 1          Amendment to Section 3.1 of the Agreement. Section 3.1 of the
Agreement shall be deleted in its entirety and is hereby amended to read in full
as follows:
 
“3.1  Compensation and Benefits.  
 
 (A)  Base Salary. During the Term, the Company shall pay the Executive a base
salary of $280,000 per year (said amount, together with any increases as may be
determined from time to time by the Board in its sole discretion, being
hereinafter referred to as the “Base Salary”). Such Base Salary shall be
retroactive to March 1, 2007 and prorated for any partial year of employment on
the basis of a 365-day fiscal year. Subject to the Company’s election to make a
Stock Payment pursuant to Section 3.1(B), the Base Salary shall be payable in
accordance with the Company’s general payroll practices.
 
 (B)   Stock Payment. The Company may, in the sole and absolute discretion of
the Company’s Board of Directors, elect to pay the Base Salary in shares of
common stock of the Company issued under the Company’s 2007 Equity Incentive
Plan (a “Stock Election”); provided, however, that the Company shall be
permitted to make a Stock Election for no more than eight (8) pay periods
annually; provided, that the Company’s right to make a Stock Election shall
terminate immediately prior to the Company’s consummation of an acquisition of
all or substantially all of the business of another entity or the acquisition by
another entity of all or substantially all of the Company’s business, in each
case, whether by merger, asset sale, stock sale, or other form of transaction.
Without limiting the foregoing, the Executive shall have no discretion with
respect to any Stock Election made by the Company, including, without
limitation, the timing thereof. In the event of a Stock Election, the Executive
shall be entitled to receive a number of shares of the Company’s common stock
equal to (i) the portion of the Base Salary to which the Executive is entitled
during the pay period for which a Stock Election has been made (less all payroll
deductions and all required withholdings payable in a regular periodic payment),
divided by (ii) the closing price of the Company’s common stock as traded on the
Over The Counter Bulletin Board on the last business day of the pay period for
which a Stock Election has been made (shares issued pursuant to a Stock Election
being hereinafter referred to as “Compensation Shares”). Certificates for
Compensation Shares shall be delivered to the Executive promptly after the last
day of the pay period for which a Stock Election was made. The Company agrees
that Compensation Shares shall be deemed to be issued to the Executive as the
record owner of such Compensation Shares as of the close of business on the last
day of the pay period for which the Stock Election was made.
 
2.   No Other Modification. Except as amended by this Amendment, the Agreement
remains unmodified and in full force and effect.
 
3.   Counterparts; Delivery by Facsimile. This Amendment may be executed in any
number of counterparts, including counterparts transmitted by electronic mail or
facsimile, each of which when so executed and delivered shall be deemed an
original, and all of which taken together shall constitute but one and the same
instrument
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed and delivered by their respective representatives, thereunto duly
authorized, as of the date first above written.
 

   
COMPANY:
 
G8WAVE HOLDINGS, INC.,
a Delaware corporation 
 
By: /s/ William E. Duke, Jr.          
Name: William E. Duke, Jr.
Title:   Chief Financial Officer
 
EXECUTIVE:
 
/s/ Habib Khoury                           
Habib Khoury





 
 

--------------------------------------------------------------------------------

 
 

